— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated June 26, 1975, which dismissed the proceeding. Judgment affirmed, without costs. In our opinion petitioner was not denied his right to due process of law at the preliminary parole revocation hearing. The delay in the holding of the final parole revocation hearing was, for the most part, attributable to him and was not unreasonable under all the circumstances. Rabin, Acting P. J., Hopkins, Latham, Christ and Brennan, JJ., concur.